United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 4, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30711
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JERRY WAYNE LYNCH,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                  USDC No. 2:03-CR-20012-ALL-RF
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed for Jerry Wayne Lynch has filed a motion

for leave to withdraw, a brief, and a supplemental brief as

required by Anders v. California, 386 U.S. 738 (1967).       Lynch has

filed a response.    Our independent review of counsel’s briefs,

Lynch’s response, and the record discloses no nonfrivolous issue.

     We decline to address Lynch’s allegations of ineffective

assistance of counsel on direct appeal.      See United States v.

Brewster, 137 F.3d 853, 859 (5th Cir. 1998).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30711
                                -2-

     Accordingly, counsel’s motion to withdraw is GRANTED;

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.